DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 8, 9, 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 2, the claim recites “the lower lift arm pivot” but there is no “lower lift arm pivot” claimed before and only a “lift arm pivot” is claimed in claim 1. It’s unclear if it’s the same structure. Appropriate correction is required.
As to Claim 8, the claim recites “the r lift arm structure”. It is unclear if the r is a typo or something else is meant. Claim 9 is also rejected for depending on rejected claim 8. Appropriate correction is required.
As to Claim 11, the claim is unclear since the drawings show the second pivot below and not above the lift arm pivot. Appropriate correction is required.
As to Claim 12, the claim is unclear since the drawings show that the base end is connected to the frame and the rod side of the lift arm unlike what is claimed. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-10, 12, 13 and 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shigueru (Japan Patent Publication No. 9111805).
As to Claim 1, Shigueru discloses a power machine comprising: 
A frame (9) including an undercarriage (8, 12, 13); 
First and second tractive elements (6) coupled to left and right sides of the undercarriage; 
A lift arm structure (15) pivotally coupled to the undercarriage at a lift arm pivot (Pivot between 14 and 15 in figure 4); 
A first lift actuator (17) pivotally coupled to the undercarriage at a first pivot (Pivot between 17b and 18 in Figure 4) and pivotally coupled to the lift arm structure at a second pivot (Pivot between 17a and 15 in Figure 4), wherein the first and second pivots are positioned such that the first lift actuator is substantially surrounded by the undercarriage between a fully retracted and a fully extended position (Figures 3, 5 and 6).  
As to Claim 3, Shigueru discloses the invention of Claim 1 (Refer to Claim 1 discussion). Shigueru also discloses wherein the first pivot (Pivot between 17b and 18 in Figure 4) is positioned rearward of a forward most position of the undercarriage such that, when the first lift actuator (17) is fully extended, at least fifty percent of the length of first lift actuator is positioned rearward of the forward most position of the undercarriage (Figures 3, 5 and 6).  
As to Claim 4, Shigueru discloses the invention of Claim 3 (Refer to Claim 3 discussion). Shigueru also discloses wherein the first pivot (Pivot between 17b and 18 in Figure 4) and second pivot (Pivot between 17a and 15 in Figure 4) are positioned such that, when the first lift actuator is fully extended, substantially all of the first lift actuator is positioned rearward of the forward most position of the undercarriage (Figures 3, 5 and 6).  
As to Claim 5, Shigueru discloses the invention of Claim 1 (Refer to Claim 1 discussion). Shigueru also discloses wherein the lift arm structure (15) includes a first arm and a second arm (Figure 3), wherein the lift arm pivot is a co-linear lift arm pivot pivotally coupling both of the first arm and the second arm to the undercarriage.  
As to Claim 6, Shigueru discloses the invention of Claim 5 (Refer to Claim 5 discussion). Shigueru also discloses further comprising a second lift actuator pivotally coupled to the undercarriage and pivotally coupled to the lift arm structure (Figure 3), wherein the first pivot is a first co-linear pivot pivotally coupling both of the first and second lift actuators to theM297.2569US 1/E2017-0001-US 1 -17-undercarriage, and wherein the second pivot is a second co-linear pivot pivotally coupling both of the first and second lift actuators to the lift arm structure (Figures 3 and 6).  
As to Claim 7, Shigueru discloses the invention of Claim 5 (Refer to Claim 5 discussion). Shigueru also discloses wherein the lift arm structure (15) includes a cross-member (22) extending between the first lift arm and the second lift arm, and wherein the second pivot is coupled to the cross-member (Figure 5).  
As to Claim 8, Shigueru discloses the invention of Claim 1 (Refer to Claim 1 discussion). Shigueru also discloses and further comprising a blade implement (16) coupled to the lift arm structure.  
As to Claim 9, Shigueru discloses the invention of Claim 8 (Refer to Claim 8 discussion). Shigueru also discloses wherein the frame (9) further comprising an upper frame portion (Upper 12) pivotally mounted to the undercarriage, the power machine further comprising an upper lift arm structure pivotally coupled to the upper frame portion (Figures 3, 5 and 6).  
As to Claim 10, Shigueru discloses the invention of Claim 1 (Refer to Claim 1 discussion). Shigueru also discloses wherein the undercarriage (9) includes a frame member extending in a forward to back direction substantially inline with a centerline axis that extends in the forward to back direction and wherein the first lift actuator is positioned between the frame member and the centerline (Figures 3 and 6).  
As to Claim 12, Shigueru discloses the invention of Claim 1 (Refer to Claim 1 discussion). Shigueru also discloses wherein the lift actuator (17) is a lift cylinder and wherein a base end of the lift actuator is attached to the lift arm and the rod side is attached to the frame.  
As to Claim 13, Shigueri discloses power machine comprising: 
A frame (9) including an undercarriage (8, 12, 13) and a house (Figure 1) rotatably coupled (via 10) to the undercarriage; 
First and second tractive elements (6) coupled to left and right sides of the undercarriage; 
An upper lift arm structure (4) pivotally coupled to the house; 
A lower lift arm structure (15) pivotally coupled to the undercarriage at a lower lift arm pivot (Pivot between 14 and 15 in Figure 4);  M297.2569US 1/E2017-0001-US 1 -18- 
A first lift cylinder (17) pivotally coupled to the undercarriage at a first pivot (Pivot between 17b and 18 in Figure 4) and pivotally coupled to the lower lift arm structure at a second pivot (Pivot between 17a and 15 on Figure 4), wherein the first and second pivots are positioned such that at least fifty percent of the first lift cylinder is positioned rearward of a forward most position of the undercarriage when the first lift cylinder is fully extended (Figures 3, 5 and 6).  
As to Claim 15, Shigueru discloses the invention of Claim 13 (Refer to Claim 13 discussion). Shigueru also discloses wherein the first pivot (Pivot between 17b and 18 in Figure 4) and second pivot (Pivot between 17a and 15 in Figure 4) are positioned such that, when the first lift actuator is fully extended, substantially all of the first lift actuator is positioned rearward of the forward most position of the undercarriage (Figures 3, 5 and 6).  
As to Claim 16, Shigueru discloses the invention of Claim 13 (Refer to Claim 13 discussion). Shigueru also discloses wherein the lift arm structure (15) includes a first arm and a second arm (Figure 3), wherein the lift arm pivot is a co-linear lift arm pivot pivotally coupling both of the first arm and the second arm to the undercarriage.
As to Claim 17, Shigueru discloses the invention of Claim 16 (Refer to Claim 16 discussion). Shigueru also discloses further comprising a second lift cylinder pivotally coupled to the undercarriage and pivotally coupled to the lift arm structure (Figure 3), wherein the first pivot is a first co-linear pivot pivotally coupling both of the first and second lift cylinders to theM297.2569US 1/E2017-0001-US 1 -17-undercarriage, and wherein the second pivot is a second co-linear pivot pivotally coupling both of the first and second lift cylinders to the lift arm structure (Figures 3 and 6).  
As to Claim 18, Shigueru discloses the invention of Claim 16 (Refer to Claim 16 discussion). Shigueru also discloses wherein the lower lift arm structure includes a cross-member (22) extending between the first lift arm and the second lift arm, and wherein the second pivot is coupled to the cross-member.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shigueru (China Patent Publication No. 9111805) in view of Takuya (Korea Patent Publication No. 20100087616).
As to Claim 2, Shigueru discloses the invention of Claim 1 (Refer to Claim 1 discussion). However, Shigueru is silent about wherein the second pivot is positioned below the lower lift arm pivot.  Takuya discloses a second pivot (35) positioned below (Figure 12) a lower lift arm pivot (24). Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to position the second pivot below the lower lift arm pivot since such modification is an obvious matter of design choice. 
As to Claim 11, Shigueru discloses the invention of Claim 7 (Refer to Claim 7 discussion). However, Shigueru is silent about wherein the second pivot is positioned above the lift arm pivot.  Takuya discloses a second pivot (35) positioned above (Figure 11) a lift arm pivot (24). Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to position the second pivot above the lift arm pivot since such modification is an obvious matter of design choice. 
As to Claim 14, Shigueru discloses the invention of Claim 13 (Refer to Claim 13 discussion). However, Shigueru is silent about wherein the second pivot is positioned below the lower lift arm pivot.  Takuya discloses a second pivot (35) positioned below (Figure 12) a lower lift arm pivot (24). Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to position the second pivot below the lower lift arm pivot since such modification is an obvious matter of design choice. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN J TOLEDO-DURAN whose telephone number is (571)270-7501. The examiner can normally be reached Monday through Friday: 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMBER ANDERSON can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN J TOLEDO-DURAN/Primary Examiner, Art Unit 3678